                                                           rif.-n
                                                                    courr
             IN THE UNITED STATES DISTRICT COURT f6R'THE'
                       SOUTHERN DISTRICT OF
                              AUGUSTA DIVISION
                                               geoRgj?HsEP 15 p;il2:29
EDWIN MUNIZ,                                       CLERh


       Plaintiff,

             V.                                   CV 117-074


DYNAMIC SYSTEMS, INC.,


       Defendant.




                                 ORDER




       Before the Court is Defendant's motion for summary judgment.

(Doc. 33.)        In this   action, the Clerk of Court gave         Plaintiff

notice of the motion for summary judgment and informed him of the

summary judgment rules, the right to file affidavits or other

materials in opposition, and the consequences of default.               (Doc.

34.)   Thus, the notice requirements of Griffith v. Wainwright, 772

F.2d 822, 825 (11th Cir. 1985) (per curiam), are satisfied.                 The

time for filing materials in opposition has expired, and the motion

is ripe for consideration.




                               I. BACKGROUND


       Plaintiff Edwin Muniz (''Plaintiff") is Hispanic.       (Def.'s St.

of Mat. Facts, Doc. 33-2, at       1 (undisputed),)    He is a journeyman

pipefitter and member of the Plumbers and Pipefitters Union, Local

Union 803.        (Id. SI 2 (undisputed).)   In 2015, Defendant Dynamic
Systems, Inc. ("Defendant") offered Plaintiff a job as an orbital

welder at the Eli Lilly plant in Augusta, Georgia, which Plaintiff

accepted.      (Id. SI 3, (undisputed).) At all relevant times, foreman

Troy Weiser ("Foreman Weiser") served as Plaintiff's supervisor on

the project.         (Id. SI 4 (undisputed).)

     Two of Plaintiff's fellow crew members were Termonja Carlton

and Ebony Parker, both African-American.                  (Id. SI 5 (undisputed);

Pl.'s    St.    of    Mat.   Facts,    Doc.    37-1,     SISI 7,    8   (undisputed).)

Plaintiff,      Mr.    Carlton,   and   Mr.     Parker     were     involved   in    two

incidents on June 8, 2016, on the second floor of the project.

(Def.'s St. of Mat. Facts, SISI 5, 7 (undisputed).)

A. Purge Cap Incident

        The   first    incident   primarily      involved          Plaintiff   and   Mr.

Carlton.       (Muniz Dep., Doc. 33-3, at 70-73; Weiser Dep., Doc. 33-

4, at 42-47.)          It is undisputed that, unbeknownst to Plaintiff,

Mr. Carlton removed the purge cap from Plaintiff's weld to use on

his own weld.          (Muniz Dep., at 71; Weiser Dep., at 42, 44-45.)

Plaintiff proceeded with the weld; however, the absence of the

necessary cap damaged the weld.               (Muniz Dep., at 71; Weiser Dep.,

at 42-43.)       The Parties dispute the fallout from the weld damage,

but both Parties acknowledge that Foreman Weiser witnessed the

incident.       (Def.'s St. of Mat. Facts, SI 6 (undisputed).)

        According to Foreman Weiser, Mr. Carlton showed immediate

contrition      for    his   mistake    and    offered     to      correct   the   harm.
(Weiser Dep., at 43, 46.)            Based upon Foreman Weiser's observation,

he understood that the purge cap mishap was an accident.                    (Id. at

43-45.)    Plaintiff tells a different story, and he testified that

when he confronted Mr. Carlton about the missing weld cap, Mr.

Carlton    accosted   him    with     racial slurs.     {Muniz    Dep., at 71.)

Plaintiff    states   that      he    expressed   concerns   to   Foreman    Weiser

regarding Foreman Weiser's failure to intervene in the incident.

(Id. at 72.)

B. Ladder Incident:


       Later the same day, the second altercation occurred involving

Plaintiff and Mr. Parker.             (Muniz Dep., at 73-74; Weiser Dep., at

48.)    Again, Foreman Weiser witnessed the event.                (Def.'s St. of

Mat. Facts, H 6 (undisputed).)            Pursuant to Plaintiff's testimony,

Mr. Parker was upset because Plaintiff chose to continue making

his weld instead of helping with the cleanup and began directing

racial slurs at Plaintiff.              (Muniz Dep., at 73-74.)       Mr. Parker

then bumped Plaintiff's ladder with a                 vacuum cleaner.^        (Id.;


1 In his deposition. Foreman Weiser initially indicated that while Mr. Parker
"was vacuuming up all of [Plaintiff]'s shavings, filings from the pump tubing,
[Mr. Parker] bumped a six-foot ladder that [Plaintiff] was on."      (Weiser Dep.,
at 48.) Later, Foreman Weiser testified Mr. Parker used a broom at the time:
      Q: And the reason that [Mr. Parker] was there was that he was
      cleaning up the shavings -
          Yes.
          - is that right?
          Yes. Sweeping up.
          What was he using?
          He was just using a broom.
          What did - is it possible that he was using a vacuum?
          It's possible, but I was thinking about that. I don't think so
       at that point in time.
Weiser Pep., at 48.)              Foreman     Weiser explained that, from his

perspective, Mr. Parker did not contact the ladder intentionally.

(Weiser     Dep.,   at    56-57.)       The   Parties        agree    that   an    argument

between     Plaintiff      and    Mr.   Parker      ensued     following      the   ladder

incident.      (Muniz       Dep.,   at     74;      Weiser    Dep.,     at   48,    49-50.)

Plaintiff     again       challenged       the      level     of      Foreman      Weiser's

intervention.       (Muniz Dep., at 77; Weiser Dep., at 51.)

C. Plaintiff's Termination


       After the second incident within the same day. Foreman Weiser

went to the project superintendent, Ron Gravely.                         (Def.'s St. of

Mat. Facts, SI 7 (undisputed).)             Because the project needed a welder

on the first floor in a few days, the decision was made to move

Plaintiff     early       to     diffuse      the     mounting        friction      between

Plaintiff, Mr. Carlton, and Mr. Parker.                 (Def.'s St. of Mat. Facts,

SISI 7-9 (undisputed).)           The Parties agree that Defendant did not

move Plaintiff as punishment.                 (Def.'s St. of Mat. Facts, SI 8

(undisputed).)

       As   Foreman      Weiser   recalls, although           he informed Plaintiff

that   the   move     reflected     the     needs     of     the     project.     Plaintiff

expressed that he felt the move was punishment.                          (Def.'s St. of




(Weiser Dep., at 55.)      Although Foreman Weiser appears uncertain as to the tool
Mr. Parker used to clean the shavings, the Parties do not dispute that Mr.
Parker witnessed the incident.       Because whether Mr. Parker utilized a broom or
vacuum cleaner is irrelevant for the purpose of deciding the present motion,
the Court assumes Mr. Parker used a vacuum cleaner.
Mat. Facts, SI 11 (undisputed); Weiser Dep., at 51.)                         The following

morning. Foreman Weiser discovered that Plaintiff had removed a

section of piping ("Fabrication") on the second floor.                              (Def.'s

St. of Mat. Facts, SISI 12, 13 (undisputed).)^                        Foreman Weiser did

not observe Plaintiff remove the piping.                     (Pl.'s St. of Mat. Facts,

SI 30 (undisputed).)             Upon    discovering the          removed     Fabrication,

Foreman Weiser confronted Plaintiff, questioned why he removed the

Fabrication, and ordered Plaintiff to restore it.                           (Def.'s St. of

Mat. Facts, SI 14 (undisputed).)

       Foreman      Weiser       interpreted          Plaintiff s       reaction       as     a

dismissal      of     his        instruction          that    Plaintiff       repair        the

Fabrication.        (Weiser Dep., at 35.)              At that point. Foreman Weiser

went to superintendent Robert Smith ("Superintendent Smith") to

request Plaintiff's removal from the project site.                          (Def.'s St. of

Mat.   Facts,    SI 17      (undisputed);        Weiser       Dep.,    at    39.)     It     is

undisputed that Foreman Weiser informed Superintendent Smith that

Plaintiff intentionally and maliciously removed the Fabrication:

       Weiser told [Superintendent Smith] that Plaintiff needed
       to be removed from the project because, "when it came
       down to impacting my job from doing a childish thing
       like that i.e., pulling down the [F]abrication, just for
       spite, no. I won't have that type of individual on my
       work crew. No, I won't do it."




2 Plaintiff's removal of the pipe is undisputed.             Plaintiff, however, challenges
Defendant's   statement     of   the   facts   that   Plaintiff   intended   to   disrupt   the
project.   (Pl.'s Resp. to Def.'s St. of Mat. Facts, Doc. 37-2, 5 12.)
(Def.'s St. of Mat. Facts, SI 17 (undisputed) (quoting Weiser Dep.,

at 39).)     Foreman Weiser testified that he believed Plaintiff's

actions     amounted     to   deliberate     sabotage    of   the     project,   and

therefore. Plaintiff's termination was necessary.                   (Weiser Dep.,

at   44.)     Defendant       terminated   Plaintiff     after   Foreman    Weiser

informed Superintendent Smith of Plaintiff's actions.                   (Def.'s St

of Mat. Facts, SI 18 (undisputed); PI.'s St. of Mat. Facts, SI 31

(undisputed).)         The    Parties agree that, throughout Plaintiff's

time working under Foreman Weiser, Foreman Weiser ^'never made any

racially derogatory remarks, comments or statement[s] to or about

Plaintiff, or in Plaintiff's presence." (Def.'s St. of Mat. Facts,

SI 23 (undisputed).)

      Plaintiff recalls the June 9, 2016 events differently.                      He

maintains    that   he    informed   Foreman    Weiser   that    he    removed   the


piping because he did not want it to fall and he mistakenly brought

the piece to the first floor with the rest of his tools.                    (Muniz

Dep., at 82-83.)       Plaintiff recounts that Foreman Weiser looked at

him '"funny" and then left.          (Id.)




                         II. SUMMARY JUDGMENT STANDARD


      Summary judgment is appropriate only if "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."              Fed. R. Civ. P. 56(a).        Facts are

"material" if they could "affect the outcome of the suit under the
governing [substantive] law," Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986), and a dispute is genuine ^^if the non[-]moving

party has produced evidence such that a reasonable factfinder could

return a verdict in its favor."       Waddell v. Valley Forge Dental

Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).           The Court

must view factual disputes in the light most favorable to the non-

moving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986), and must "draw all justifiable inferences

in [the non-moving party's] favor."     United States v. Four Parcels

of Real Prop., 941      F.2d   1428, 1437 (11th Cir. 1991) (en      banc)

(citation,   internal   quotation   marks,   and   internal   punctuation

omitted).    The Court should not weigh the evidence or determine

credibility.   Anderson, 477 U.S. at 255.

     The moving party has the initial burden of showing the Court,

by reference to materials in the record, the basis for the motion.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).           Because the

standard for summary judgment mirrors that of a directed verdict,

the initial burden of proof required by either party depends on

who carries the burden of proof at trial.          Id. at 322-23.    When

the movant does not carry the burden of proof at trial, it may

carry the initial burden in one of two ways — by negating an

essential element of the non-movant's case or by showing that there

is no evidence to prove a fact necessary to the non-movant's case.

See Clark v. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir.
1991) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970);

Celotex Corp., 477 U.S. 317).            The movant cannot meet its initial

burden by merely declaring that the non-moving party cannot meet

its burden at trial.       Id. at 608.


     If — and only if — the movant carries its initial burden, the

non-movant must ^Memonstrate that there is indeed a material issue


of fact that precludes summary judgment."                   Id.        When the non-

movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carries its

initial burden.       For example, if the movant presents evidence

affirmatively    negating        a    material    fact,   the    non-movant     "must

respond with evidence sufficient to withstand a directed verdict

motion   at   trial   on   the       material    fact   sought    to    be   negated."

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).

On the other hand, if the movant shows an absence of evidence on

a material fact, the non-movant must either show that the record

contains evidence that was "overlooked or ignored" by the movant

or "come forward with additional evidence sufficient to withstand

a directed verdict motion at trial based on the alleged evidentiary

deficiency."     Id. at 1116-17.           The non-movant cannot carry its

burden by relying on the pleadings or by repeating conclusory

allegations contained in the complaint.                 See Morris v. Ross, 663

F.2d 1032, 1033-34 (11th Cir. 1981).               Rather, the non-movant must

respond with affidavits or as otherwise provided by Federal Rule


                                           8
of Civil Procedure 56.              In reaching its conclusions herein, the

Court has evaluated the Parties' briefs, other submissions, and

the evidentiary record in this case.




                                    III. DISCUSSION


        Plaintiff's complaint alleges discrimination and retaliation

under    Title    VII    of   the    Civil   Rights   Act    of   1964,   42   U.S.C.

§§    2000e, et seq.       Defendant moves for summary judgment as to all

claims.    The Court addresses each below.


A. Title VII Discrimination - National Origin

        Plaintiff       checked     the   box    in   the    complaint     alleging

^^Defendant[] discriminated against me based on my . . . national

origin."    (Compl., Doc. 1, at 4.)             Defendant argues it is entitled

to summary judgment on Plaintiff's national origin discrimination

claim because Plaintiff failed to exhaust administrative remedies


as to that specific claim.            (Br. Supp. Mot. for Summ. J., Doc. 33-

1, at 5-7.)       Plaintiff did not respond to Defendant's argument in

his opposition brief; therefore, he arguably abandoned this claim.

See   Horton     v.   Delta   Air   Lines,   Inc.,    No.   1:07-cv-1069-WSD-LTW,

2008 WL 11320065, at *2 n.3 (N.D. Ga. Aug. 15, 2008) (citing Iraola

& CIA, S.A. V. Kimberly-Clark Corp., 325 F.3d 1274, 1284 (11th

Cir. 2003); Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1322 (11th

Cir. 2001)); Blankenship             v. City of Russellville, No. CV-07-J-

0740-IPJ, 2008 WL 11379948, at *3 (N.D. Ala. Apr. 7, 2008) (finding
claim abandoned in part because the plaintiff failed to respond to

the defendant's summary judgment arguments as to that claim).

      Even assuming Plaintiff did not intend to abandon the claim,

dismissal    is    proper      as   to    the    asserted     national     origin

discrimination      claim.^         First,      in   Plaintiff's      Charge     of

Discrimination    with the Equal Employment Opportunity Commission

(^^EEOC"), Plaintiff checked boxes for discrimination based on race

and color but failed to check the box for national origin.                  (EEOC

Charge of Discrimination, Doc. 33-6.)                The EEOC confirmed, and

Plaintiff does not dispute, that the EEOC charge was limited to

discrimination based upon race, color, and retaliation.                     (EEOC

Letter Dated Apr. 3, 2017, Doc. 33-7; Def.'s St. of Mat. Facts,

SI 22 (undisputed).)

      ^^Prior to filing a Title VII action, . . . a plaintiff first

must file a charge of discrimination with the EEOC."                  Gregory v.

Ga. Dep't of Human Res., 355 F.3d 1277, 1279 (11th Cir. 2004) (per

curiam).      Despite    the   exhaustion       requirement, ''[a]s       long   as

allegations in the judicial complaint and proof are reasonably

related," such      as   ^'[j Judicial   claims      which   serve   to   amplify,

clarify, or more clearly focus earlier EEO complaints," the claims


3 Although Defendant raises the argument in its summary judgment motion,
dismissal is the proper resolution of Plaintiff's national origin discrimination
claim in the event Plaintiff failed to exhaust administrative remedies.
"Exhaustion of administrative remedies is a matter in abatement that should be
raised in a motion to dismiss, or treated as such if raised in a motion for
summary judgment." Duble v. FedEx Ground Package Sys., 572 F. App'x 889, 892
(11th Cir. 2014) (citing Bryant v. Rich, 530 F.3d 1368, 1374-75 (11th Cir.
2008)).



                                         10
are appropriate.         Wu v. Thomas, 863 F.2d 1543, 1547 (llth Cir.

1989) (internal punctuation omitted).

     Here,      Defendant     showed          Plaintiff          failed        to     exhaust

administrative remedies as to his national origin claim.                            Plaintiff

failed    to   respond.       Therefore,          dismissal        is     proper      as   to

Plaintiff's claim for national origin discrimination.

B. Plaintiff's Remaining Claims: Discrimination and Retaliation

     Summary judgment as to Plaintiff's remaining claims is more

vigorously     contested.         First,      Plaintiff          brings    a    claim      for

discrimination     under    Title      VII    based   upon       his    race    and   color.

Plaintiff's     second   claim    is    a    Title    VII    retaliation        claim.       A


plaintiff may establish either a discrimination or retaliation

claim under Title VII using direct or circumstantial evidence.

Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1310 (llth Cir.

2016) (retaliation); Schoenfeld v. Babbitt, 168 F.3d 1257, 1266

(llth Cir. 1999) (discrimination).

     ''Direct    evidence    of   discrimination            is   evidence, that,           'if

believed, proves the existence of a fact in issue without inference

or presumption.'"        Schoenfeld, 168 F.3d at 1266 (quoting Burrell

V. Bd. of Trs. of Ga. Military Coll., 125 F.3d 1390, 1393 (llth

Cir. 1997)).     "Only the most blatant remarks, whose intent could

be nothing other than to discriminate" qualify as direct evidence.

Id. (quoting Carter v. City of Miami, 870 F.2d 578, 582 (llth Cir.

1989)).



                                             11
       Here, Plaintiff appears to concede the undisputed decision

maker, Foreman Weiser, made no blatant discriminatory remarks that

would constitute direct evidence.                   On its own review, the Court

finds no direct evidence.           For both discrimination and retaliation


claims    under    Title     VII,     when     a    plaintiff     relies    solely   on

circumstantial evidence to support his claim, courts employ the

burden shifting framework set forth in McDonnell Douglas Corp. v.

Green.    411 U.S. 792, 802-04 (1973).

        Under the McDonnell Douglas framework, a plaintiff must first

establish a prima facie case of the Title VII violation.                             St.

Mary^ s Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993).                     ^^The burden

of proving a prima facie case is not onerous."                          Watson v. Fort

Worth Bank & Tr., 487 U.S. 977, 986 (1988) {citation and internal

quotation marks omitted).             Because the prima facie requirements

for discrimination and retaliation differ, the Court analyzes the

prima     facie    case    for     each      claim        separately.      Success    in

establishing a prima facie case creates a rebuttable presumption

that the employer acted illegally.                  McDonnell Douglas, 411 U.S. at

802.     ''The burden then must shift to the employer to articulate

some legitimate, nondiscriminatory reason for the [termination]."

Id.      The    employer's       burden   is   an "exceedingly light" one             of

production, not persuasion, which means the employer "need only

produce    evidence       that    could   allow       a    rational fact finder to

conclude       that [the    plaintiff's]           discharge    was   not made for a


                                             12
discriminatory reason."       Standard v. A.B.E.L. Servs., Inc., 161

F.3d 1318, 1331 (11th Cir. 1998); Meeks v. Comput. Assocs. Int^l,

15 F.3d 1013, 1019 (11th Cir. 1994).          If the employer meets this

burden, the burden shifts back to the plaintiff who can only avoid

summary judgment by presenting "significantly probative" evidence

that the proffered reasons are pretextual.            Young v. Gen. Foods

Corp., 840 F.2d 825, 829 (11th Cir. 1988) (citation omitted).

     1. Discrimination - Prima Facie Case


     Title    VII   establishes    that   "[i]t   shall    be    an    unlawful

employment practice for an employer - (1) . . . to discharge any

individual . . . because of such individual's             race   [or] color."

42 U.S.C. § 2000e-2(a)(1).        The Parties agree that, to establish

a prima facie case of discrimination. Plaintiff must show that:

"(1) he is a member of a protected class; (2) he was qualified for

the position; (3) he suffered an adverse employment action; and

(4) he was replaced by a person outside his protected class'' or

was treated less favorably than a similarly situated individual

outside his protected class."         Maynard v. Bd. of Regents of the

Div. of Univs. of the Fla. Dep't of Educ., 342 F.3d 1281, 1289

(11th Cir. 2003).




  The record does not suggest — and Plaintiff does not assert — that someone
outside of Plaintiff's protected class replaced him. Therefore, the only issue
regarding the fourth element is whether Plaintiff was treated less favorably
than a similarly situated individual outside of his protected class.


                                     13
     Three   of    the   elements     are    uncontested:       (1)   Plaintiff   is

Hispanic,    and   therefore,     a   member    of   a    protected    class;     (2)

Plaintiff was terminated, which constitutes an adverse employment

action; and (3) with many years of experience {Pl.'s St. of Mat.

Facts, at ^ 1 (undisputed)), Plaintiff was qualified for the job

from which he was terminated.               Defendant, however, argues that

Plaintiff fails to establish a prima facie case because Plaintiff

offers no evidence that similarly situated individuals outside of

Plaintiff's protected class were treated differently.                   (Br. Supp.

Mot. for Summ. J., at 10-11.)          To establish the similarly situated

element. Plaintiff asserts that Mr. Carlton and Mr. Parker were

comparators and treated differently.^

     The Eleventh Circuit recently held that "similarly situated"

means that the plaintiff "and [his] comparators are similarly

situated in all material respects."             Lewis v. City of Union, 918

F.Sd 1213, 1224 (11th Cir. 2019) (en banc) (internal punctuation

omitted).    Similarly situated in all material respects means that

the comparator "will have ^engaged in the same basic conduct (or

misconduct) as the plaintiff[;] will have been subject to the same

employment policy, guideline, or rule as the plaintiff[;] will

ordinarily    (although     not       invariably)        have   been    under     the

jurisdiction of the same supervisor as the plaintiff[;] and will



5 The Parties do not dispute that Mr. Carlton and Mr. Parker, as African-
Americans, are outside of Plaintiff's protected class.



                                        14
share     the     plaintiff's      employment      or    disciplinary     history."

McQueen v. Ala. Dep't of Transp., 769 F. App'x 816, 821-22 (11th

Cir. 2019) (per curiam) (quoting Lewis, 918 F.3d at 1227-28).

        The   issue     turns to   whether   Mr.   Carlton   and   Mr.   Parker   are


proper comparators.         First, in terms of similar conduct, the verbal

altercations between Plaintiff, Mr. Carlton, and Mr. Parker are

not considered.          The Parties agree that two disputes between the

three employees occurred on June 8, 2018.                Following the incidents,

the decision was made — not for the purpose of punishment — to

move    Plaintiff from the second floor to the first floor.                     These


undisputed facts fail to serve as evidence of disparate treatment

of similarly situated individuals sufficient to satisfy the prima

facie requirement.

        Instead,      Plaintiff    points    to    the   underlying      occurrences

leading to the verbal altercations as the comparator conduct.

First, Plaintiff argues that Mr. Carlton ''deliberately sabotaged

a pipe weld made by [Plaintiff]."             (Opp'n Mot. for Summ. J., Doc.

37, at 2, 6-7, 10-11.)             Second, Plaintiff compares Plaintiff's

conduct to Mr. Parker hitting Plaintiff's ladder with a vacuum

cleaner.        (Id.)

        Both Defendant and Plaintiff point to sabotage as the conduct

material        to      Plaintiff's   termination,         and     therefore,     the

comparative sabotage must be analyzed.                   Additionally, Defendant

asserts it terminated Plaintiff due to intentional sabotage.                      Upon



                                         15
reviewing the relevant alleged conduct, Mr. Parker is not a proper

comparator.         Disregarding   the     disputed      intent    of     the   ladder

incident, Mr. Parker did not cause any harm to the actual job site,

a   primary    reason    of    Plaintiff's        termination.          Accordingly,

Plaintiff's conduct and Mr. Parker's conduct is not sufficiently

similar.      The Court concludes, however, regardless of the intent

of the two acts, Mr. Carlton's removal of the cap on the pipe weld

resulting in the ^'burning up" of the pipe is the same basic conduct

for the purpose of establishing the similarly situated prong of

Plaintiff's prima facie case.              Although Foreman Weiser asserts

Plaintiff subsequently chose not to repair the issue when asked to

do so, and Mr. Carlton expressed no similar disregard for Foreman

Weiser's directives, making the conduct issue a close one, the

Court     assumes    that     Plaintiff    and     Mr.    Parker's       conduct       is


objectively     similarly      situated    for    the    purpose    of    satisfying

Plaintiff's prima facie burden.

      2. Retaliation - Prima Facie Case


        Defendant   further    contends    that    Plaintiff      fails    to   show    a


prima facie case for retaliation.              Pursuant to Title VII, "It shall

be an unlawful employment practice for an employer to discriminate

against any of his employees . . . because                  he    has opposed any

practice made an unlawful employment practice." 42 U.S.C. § 2000e-

3(a).    Plaintiff's prima facie case for retaliation requires that:

(1) "[he] engaged in an activity protected under Title VII"; (2)


                                          16
''[he] suffered an adverse employment action"; and (3) "there was

a causal connection between the protected activity and the adverse

employment action."      Crawford v. Carroll, 529 F.Sd 961, 970 (11th

Cir. 2008).

     Defendant does not contest, at this stage, that Plaintiff

establishes that he suffered an adverse employment action and a

causal connection between the alleged protected activity and the

adverse    employment    action.      At     first.   Defendant     argued   that

Plaintiff engaged in no statutorily protected activity.               (Br. Supp.

Mot. for Summ. J., at 23.)         Plaintiff responded with citations to

Plaintiff s testimony stating that Foreman Weiser knew of racial

slurs and altercations but did nothing to stop them.                 (Opp'n Mot.

for Summ. J., at 8.)     In essence. Plaintiff claims that the alleged

racial slurs and intimidating comments Mr. Parker and Mr. Carlton

made to him created a hostile or abusive work environment.                   Thus,

Plaintiffs complaints to           Foreman    Weiser about the conduct is

protected.

     "To establish that a workplace constitutes a 'hostile work

environment,'    a    plaintiff     must     show   that    'the   workplace    is

permeated with discriminatory intimidation, ridicule, and insult,

that is sufficiently severe or pervasive to alter the conditions

of   the   victim's     employment     and     create      an   abusive   working

environment.'"       Rojas v. Florida, 285 F.3d 1339, 1344 (11th Cir.

2002) (per curiam) (quoting Harris v. Forklift Sys., Inc., 510


                                       17
U.S. 11, 21 (1993)).           The Court, however, need not decide whether

Plaintiff's testimony regarding colleagues' conduct satisfies this

requirement.^        In its reply brief. Defendant elected not to battle

on this field, and instead, decided to stand on its position that

Plaintiff cannot demonstrate Defendant's reasons for terminating

Plaintiff were pretextual.               (Reply Br. Supp. Mot. for Summ. J.,

Doc. 39, at 15.)           Accordingly, the Court assumes Plaintiff meets

its low prima facie burden.

       3. Legitimate, Nondiscriminatory Reason

       Shifting the burden. Defendant cites Plaintiff's sabotage and

defiance as legitimate reasons for his termination.                          (Br. Supp.

Mot. for Summ. J., at 12-13; Reply Br. Supp. Mot. for Summ. J., at

10-11.)     ''To satisfy this intermediate burden, the employer need

only produce admissible evidence which would allow the trier of

fact rationally to conclude that the employment decision had not

been motivated by discriminatory animus."                     Combs v. Plantation

Patterns, 106 F.3d 1519, 1528 (11th Cir. 1997) (emphasis omitted)

(quoting Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 257

(1981)).        Defendant satisfies its burden of production.                 The record

contains        evidence      that      Foreman     Weiser        believed     Plaintiff


intentionally removed the Fabrication and refused to repair it.

Those actions are sufficient to motivate a reasonable employer to



®   Defendant    offers   substantial   evidence   establishing    that   Plaintiff,   at   a
minimum, contributed to workplace tension.    At the summary judgment stage,
though, the Court refrains from weighing competing evidence on this issue.


                                            18
terminate.      See Wilson v. B/E Aerospace, Inc. ,. 376 F.3d 1079, 1088

{11th Cir. 2004).        As such, the burden shifts back to Plaintiff to

establish the proffered reasons were pretextual.

        4. Pretext


        To    survive    summary        judgment.   Plaintiff    must    show    that

Defendant's proffered reasons were pretextual.                  Plaintiff fails to

meet this burden.            The burden requires ^'sufficient evidence to

demonstrate the existence of a genuine issue of fact as to the

truth    of    each     of   the    employer's      proffered   reasons    for       its

challenged        action"          by     demonstrating      "such      weaknesses,

implausibilities,              inconsistencies,            incoherencies,             or

contradictions in the employer's proffered legitimate reasons for

its action that a reasonable factfinder could find them unworthy

of credence."      Cooper v. S. Co., 390 F.3d 695, 725 (11th Cir. 2004)

(citation omitted), overruled, in part, on other grounds, Ash v.

Tyson Foods, Inc., 546 U.S. 454 (2006); Combs, 106 F.3d at 1538.

"A    plaintiff is      not allowed to recast an employer's proffered

nondiscriminatory reasons or substitute [his] business judgment

for that of the employer."              Alvarez v. Royal Atl. Developers, Inc.,

610    F.3d    1253,    1265   (11th      Cir.   2010)   (quoting    Chapman    v.    AI

Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc)).                       If the

employer satisfies the intermediate burden, "an employee must meet

that reason head on and rebut it, and [he] cannot succeed by simply




                                            19
quarreling        with    the    wisdom      of    that      reason."      Id.   at    1265-66

(quoting Chapman, 229 F.3d at 1030).

       Plaintiff has not met Defendant's proffered legitimate reason

head on.      Attempting to show pretext, Plaintiff argues (1) that

Plaintiff believed his act of sabotage to be a mistake and (2) the

similar conduct of Mr. Carlton and Mr. Parker evidences pretext.

(Opp'n Mot. for Summ. J., at 10-11.)                     As to the former. Plaintiff's

view of his removal of the Fabrication as a mistake or necessary

is    inconsequential           to    the   issue       of     pretext.     Likewise,        how

Plaintiff believes Foreman Weiser could or should have perceived

the actions of Mr. Carlton and Mr. Parker is inappropriate for

consideration on the pretext issue.                           The issue is how         Foreman

Weiser, in fact, perceived the relevant conduct,

              a. Plaintiff's Conduct


       The   evidence       is       that   Foreman      Weiser    believed      Plaintiff's


removal of the Fabrication was intentional sabotage of the project

and his failure to repair his damage was subversion.                               Plaintiff

has   not    shown       inconsistencies           or    implausibilities        in    Foreman

Weiser's reason for termination, instead he argues that Foreman

Weiser should have viewed the situation differently.

       ''The inquiry into pretext centers on the employer's beliefs,

not   the    employee's         beliefs     and,    to    be    blunt   about    it,   not   on

reality      as   it     exists      outside      of    the     decision    maker's    head."

Alvarez,     610    F.3d   at 1266.          Courts       are    not in    the   business of



                                               20
second-guessing an employer's business decision or the wisdom of

that decision.       Id.    "That is true ^no matter how medieval a firm's


practices, no matter how high-handed its decisional process, no

matter how mistaken the firm's managers.'"                 Id. (quoting Chapman,

229 F.3d at 1030).           Thus, there is no requirement that Foreman

Weiser correctly analyzed Plaintiff's conduct before terminating

Plaintiff.      To that end, the Eleventh Circuit has repeatedly and

recently stated "that an           ^employer need not have good cause for

its decisions'" and "may fire an employee for a good reason, a bad

reason, a     reason      based on erroneous facts, or for no reason at

all,   as    long    as    its   action   is   not   for   an   unlawful   reason."

Jefferson v. Sewon Am., Inc., 891 F.3d 911, 924 (11th Cir. 2018)

(quoting Nix v. WLCY Radio/Rahall Commc'ns, 738 F.2d 1181, 1187

(11th Cir. 1984)).

       Therefore, Plaintiff's burden is not to question whether the

action      itself   justified      termination      but   to   present    evidence

creating an issue of fact as to the truth that the action was the

reason for the termination.           See Oliver v. TECO Energy, Inc., No.

8:12-cv-2117-T-33TBM, 2013 WL 6836421, at *8 (M.D. Fla. Dec. 26,

2013) ("[I]t is not the [p]laintiff's belief that controls, but

whether the [djefendant believed that the [p]laintiff had engaged

in the behavior for which it took action.").               The correct questions

— questions that Plaintiff fails to properly confront — are whether

Defendant believed Plaintiff was guilty of sabotage and subversion



                                          21
and    whether    Plaintiff     was actually terminated for those                       stated

reasons.       See Elron v. Sears, Roebuck & Co., 939 F.2d 1466, 1470

(11th Cir. 1991).          Plaintiff does not succeed in creating an issue

of fact as to pretext by arguing about whether Foreman Weiser's

interpretation        of    Plaintiff's         conduct   was     correct.        The    Court

concludes that Plaintiff's quarreling regarding the justification

for    Foreman      Weiser's    interpretation        of    Plaintiff's       conduct       is

insufficient to create a fact issue regarding pretext.                            Thus, the

Court turns to Plaintiff's similarly situated argument,

               b. Comparator Conduct

       Plaintiff      advances      the     argument       that    Plaintiff       and     Mr.

Carlton engaged in similar conduct, yet Defendant only terminated

Plaintiff.       Thus, Defendant's reason for terminating Plaintiff was

pretext for discrimination.               In support. Plaintiff invokes Winborn

V. Supreme Beverage Co., 572 F. App'x 672 (11th Cir. 2014) (per

curiam).       Winborn states, ''[T]he employee can                     ^prove pretext by

showing either that she did not violate the work rule or that, if

[he]    did,    other      employees      not    within   the     protected       class    who

engaged in similar acts were not similarly treated."                         572 F. App'x

at    675.     In    light     of   the    recent    holding       in    Lewis,    however.

Plaintiff's position is unsuccessful.

       The recent Lewis decision, in addition to the proper standard

for comparators as noted in Section III(B)(1), supra, addressed

when a comparator-evidence analysis is properly analyzed within


                                                22
the McDonnell Douglas framework.                 918 F.3d at 1221.          The Eleventh

Circuit      held   that     a   comparator-evidence       analysis        is    correctly

analyzed within the first step of the McDonnell Douglas framework

— the prima facie stage.             Id. at 1223-24.        Of course, Lewis does

not foreclose precedent, of the type Plaintiff cites, permitting

the evaluation of evidence presented at the prima facie stage on

the issue of pretext.             Reeves v. Sanderson Plumbing Prods., Inc.,

530    U.S.     133,    143      (2000)     ('MA]lthough        the    presumption        of

discrimination drops out of the picture once the defendant meets

its    burden    of    production, . . . the            trier    of    fact      may   still

consider the evidence establishing the                    plaintiff's prima facie

case   and    inferences         properly   drawn   therefrom         on   the    issue   of

whether       defendant's         explanation      is    pretextual.")           (internal

citations and quotation marks omitted).                   But, a plaintiff is not

permitted to rest on his prima facie case laurels at the pretext

stage.    The Eleventh Circuit requires something more:

       At one time under this Circuit's law, [a plaintiff] could
       have gotten his claims before a jury after making a prima
       facie case and merely contradicting the [defendant]'s
       proffered          legitimate,          nondiscriminatory
       reason. . . . Intervening precedent has since closed
       this avenue for Title VII plaintiffs. Contradicting the
       [defendant]'s asserted reason alone, though doing so is
       highly suggestive of pretext, no longer supports an
       inference       of   unlawful discrimination. . . . The                burden
       placed on Title VII plaintiffs to produce additional
       evidence suggesting discrimination after contradicting
       their employer's stated reasons is not great, but
       neither is it nothing.




                                            23
Flowers v. Troup Cty., Ga. Sch. Dist., 803 F.3d 1327, 1339 (11th

Cir. 2015) (emphasis added) (citations omitted).

        In   sum, comparator evidence is            properly considered at the

prima facie stage, and prima facie evidence may be considered at

the pretext stage, but evidence sufficient to make out a prima

facie     case   alone   is   insufficient     to    survive   summary   judgment.

Therefore, at a minimum, at the pretext stage, a plaintiff must

put     forth    evidence     the   employer        subjectively    believed    the

comparators in question were similarly situated and treated them

differently.        "Treating       different       cases   differently    is    not

discriminatory, let alone intentionally so.                 See Nix . . . , 738

F.2d [at] 1186 . . . ( ^If an employer applies a rule differently

to people it believes are differently situated, no discriminatory

intent has been shown.')."'^         Lewis, 918 F.3d at 1222-23 (emphasis

expanded).        This   reasoning    aligns    with    traditional      pretextual

analysis.        Plaintiff's    burden   at    this    stage   is   to   put   forth

sufficient evidence that a factfinder could find the defendant's




  The Court recognizes that Lewis cites Nix favorably in its analysis of what
makes out a prima facie case for discrimination.     Therefore, Lewis could be
interpreted to require this subjective comparator analysis at the prima facie
stage. Later in the Lewis decision, the Eleventh Circuit set forth "same basic
conduct" as a factor in determining whether comparators were similarly situated
in all material respects at the prima facie stage. Lewis, 918 F.3d at 1227.
The analysis establishing similarly situated in all material respects, however,
does not expressly include a subjective analysis of the decision maker. Should
the prima facie case require analysis of the employer's subjective belief
regarding similarly situated comparators. Plaintiff fails to meet its prima
facie burden of establishing discrimination in this case, and Defendant would
be entitled to summary judgment on Plaintiff's discrimination claim for that
reason.




                                         24
non-discriminatory reason "unworthy of credence.''                         Alvarez, 610

F.3d at 1265 (citation omitted).                Therefore, in the same way that,

to   survive     summary    judgment,       a    plaintiff       must   offer   evidence

showing a defendant's legitimate, nondiscriminatory reason is not

entitled    to     credence;    when    a       plaintiff      relies    on   comparator

evidence, it must show that the defendant's belief that different

individuals are not similarly situated is not entitled to credence.

       Turning to the facts at hand. Plaintiff does not attempt to

make    such   a    showing.      Plaintiff         argues,       without     authority,

"Weiser's conclusion that one committed sabotage and the other did

not is irrelevant.         What matters is that, based on Weiser's actual

knowledge at the time, a reasonable jury could conclude that Muniz

and Carlton engaged in similar conduct — and yet only Muniz was

punished."       (Opp'n Mot. for Summ. J., at 11.)                      As noted above,

however, the decision maker's. Foreman Weiser, conclusion that the

two comparators were not similarly situated is directly at issue.®

The issue turns on the employer's beliefs.                       Alvarez, 610 F.3d at

1266.


        Defendant    offers     evidence          that    it     believed       Plaintiff


intentionally       sabotaged    the    project          site,    believed      Plaintiff




® In Winborn, cited by Plaintiff, the Court stated, ^'When considering whether
an employee's termination based on alleged misconduct was merely a pretext, the
proper inquiry is whether the employer believed that the employee was guilty of
misconduct and whether that belief was the reason for the employee's discharge."
572 F. App'x at 675 (citing Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1470
(11th Cir. 1991)).



                                            25
refused to correct the problem, and terminated Plaintiff for those

reasons.      Plaintiff argues that Mr. Carlton's conduct, in removing

the cap causing Plaintiff s weld to ^^burn up" constituted similar

conduct.          As   such,     terminating       Plaintiff      but      not    Mr.   Carlton

creates a sufficient inference of discrimination for a jury.

       Plaintiff s position, however, is not a ^'head on" attack of

Defendant's belief.              Defendant shows that Foreman Weiser believed


Plaintiff s conduct was intentional and his refusal to repair the

problem was open defiance to a supervisor.                            On the other hand.

Defendant     shows       that    it   believed    Mr.     Carlton's       actions      were    an


accident, that he immediately offered to repair his mistake, and

that   he    did       not    exhibit   the   same    defiance        in    the    face    of    a


superior's direction.              As a result, it is undisputed that, from

Defendant's        perspective.         Plaintiff         and   Mr.    Carlton      were       not

similarly situated.              Plaintiff offers no evidence that Defendant's

belief      was    not       genuinely-held.         As    with   Defendant's           view    of

Plaintiff's        conduct       discussed    in     Section      111(B)(4)(a),           supra.

Plaintiff     must       offer    evidence    that   Defendant        viewed      Mr.   Carlton


and Plaintiff as similarly situated and, despite this perspective,

treated     them       differently.       For the         reasons set forth             herein.

Plaintiff's questioning of the accuracy of Defendant's belief is

inadequate to meet his burden to show Defendant's reasoning was

pretextual and survive summary judgment.




                                              26
                             IV. CONCLUSION


     Based on the foregoing, the Court GRANTS Defendant's motion

for summary judgment (Doc. 33) on all but Plaintiff's national

origin discrimination and retaliation claims.        The Court DISMISSES

Plaintiff's national origin discrimination and retaliation claims

for failure to exhaust.administrative remedies.        Accordingly, the

Clerk is directed to ENTER JUDGMENT in favor of Defendant on all


of Plaintiff's claims,      TERMINATE   all other   pending   motions, if

any, and CLOSE this case.

     ORDER   ENTERED   at   Augusta,    Georgia,    this          day   of

September, 2019.




                                 J. I RAND45.^LL, CJflEF JUDGE
                                 UNrmrlTATES DISTRICT COURT
                                 SOUTEBRN   DISTRICT   OF GEORGIA




                                   27
